DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 03/16/2022 Amendment an RCE.
Claims 1, 5-9, 13-16 are pending and examined.  Claims 2-4, 10-12, 17-19 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,645,177 to Cohen et al. (hereafter Cohen) in view of US 10,381,090 to Oh et al. (hereafter Oh).
Regarding independent claim 1, Cohen teaches a method for accessing a flash memory module (see FIG. 1A), comprising: 
FIG. 4: sending an inherent read command to read a reference page, in a NVM with read thresholds VREAD1, VREAD2 and VREAD3, see Examiner’s note below), wherein each memory cell is configured 10to store a plurality of bits, each memory cell supports a plurality of states, each memory cell has only one of the plurality of states, the states are used to indicate different combinations of the plurality of bits (e.g. two-bit memory cell for storing one of 4 levels shown in FIGS. 2C-2D); 
obtaining readout information from the flash memory module (FIG. 4: read from NVM and capture the distribution of states in step 440, see 34:42-46); 
analyzing the readout information to determine numbers of the states of the 15plurality of memory cells (FIG. 4: step 470, see 34:63-35:3); 
determining if the plurality of memory cells are balance or unbalance by calculating differences between the numbers of the states of the plurality of memory cells and ideal values, to generate a determination result (FIG. 4: the balance/unbalance is determined with the difference between zeros count and ones count in step 470, which has deviation from the expected 25-25-25-25 percent, see 34:63-35:3, 12:26-13:25 and Examiner’s note below); and 
referring to the determination result to adjust voltage levels of the plurality of 20read voltages (FIG. 4: step 480,see 35:4-12),
wherein the ideal values are original numbers of the states of the plurality of memory cells that are generated according to data that is prepared to be stored into the plurality of memory cells (data with known distribution of states 11/10/00/01 and distribution balance of 25-25-25-25 is generated by scrambling methods, see 33:53-34:10), and the data with the ideal values are written into the flash memory module (FIG. 4: writing of original scrambled data in steps 410-430; the write data having ideal statistical distribution at initial time as shown in FIG. 2C, see 31:34-50 and 33:35-52); and after the data with the ideal values is stored in the flash memory module, the data with the ideal values is read from the flash memory module in response to the read command to generate the readout information (FIG. 4: the step 440 is the subsequent read operation for the original scrambled data; the read data having actual statistical distribution at a later time as shown in FIG. 2D, see 31:34-50).
Examiner’s note: Cohen teaches, in some embodiments, a known distribution of states 11/10/00/01 is first written in reference page of 4LC cells with statistical distribution balance of 25-25-25-25 corresponding to read threshold voltages VREAD1, VREAD2 and VREAD3 along with normal page(s) (see Abstract, 12:26-44 and 16:33-36).  The distribution balance of 25-25-25-25 is generated by various scrambling techniques (see 31:51-53).  The raw data (pre error correction) of reference page is periodically read in background operation (see 16:37-41 and 38:15-17), and observed for a deviation from the expected 25-25-25-25 percent to track and determine optimal read threshold voltage (see FIG. 2D, see 11:44-53, 16:33-17:19, 31:51-66). 
Cohen does not teach the strike though limitation because the method in Cohen is executed in a background operation, which means there is no read command sent to the flash memory module since the flash memory module is in idle (see 16:37-41).
Oh teaches wherein the method is executed in a foreground operation of a flash memory controller in response to a request from a user (see 4:35-46), which means there is a read command sent to the flash memory device.
Since Cohen and Oh are both from the same field of endeavor, the purpose disclosed by Oh would have been recognized in the pertinent art of Cohen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that it’s matter of choice for executing the method of determining optimal read threshold voltages in background as suggested in Cohen or foreground as suggested in Oh.
Regarding dependent claim 5, Cohen teaches implicitly/explicitly before the step of sending the read command to the flash memory module: receiving a write command and data from a host device; performing a data-shaping operation on the data to generate randomized data (see 31:51-53); encoding the randomized data to generate encoded data (see 32:42-45); calculating the original numbers of the states based on the encoded data; and writing the encoded data and the original numbers of the state into the plurality of memory cells (see 16:37-41).
Regarding dependent claim 6, Cohen teaches wherein the step of determining if the plurality of memory cells are balance or unbalance by calculating the differences between the numbers of the states of the plurality of memory cells and the ideal values comprises: if any one of the differences corresponding to the states is greater than a threshold value, determining that the plurality of memory cells are unbalance to generate the determination result; and if none of the differences corresponding to the states is greater than the threshold value, determining that the plurality of memory cells are balance to generate the determination result (see Examiner’s note above, the threshold value for each of the states is 25%).
Regarding dependent claim 7, Cohen teaches wherein the step of referring to the determination result to adjust the voltage levels of the plurality of read voltages comprises: if the determination result indicates that the plurality of memory cells are balance, not adjust the voltage levels of the plurality of read voltages; and if the determination result indicates that the plurality of memory cells are unbalance, adjusting the voltage levels of the plurality of read voltages according to the differences between the numbers of the states of the plurality of memory cells and the ideal values (see Examiner’s note above).
Regarding dependent claim 8, Oh teaches wherein the method is executed in a foreground operation of a flash memory controller (e.g. in response to a request from a user, see 4:35-46).
Regarding independent claim 9, Cohen teaches a flash memory controller, wherein the flash memory controller is coupled to a flash memory module, the flash memory module comprises at least one flash memory chip, each flash memory chip comprises a plurality of blocks, each block comprises a plurality of pages (see FIG. 1A), and the flash memory controller comprising: 
a memory, for storing a program code (FIG. 1A: memory core 172 to store firmware, see 26:6-18); and 
a microprocessor (FIG. 1A: CPU 171), for executing the program code to access the flash memory module; 
wherein the microprocessor is configured to: 
FIG. 4: sending an inherent read command to read a reference page, in a NVM with read thresholds VREAD1, VREAD2 and VREAD3, see Examiner’s note below), wherein each memory cell is configured to store a plurality of bits, each memory cell supports a plurality of states, each memory cell has only one of the plurality of states, the states are used to indicate different combinations of the plurality of bits (e.g. two-bit memory cell for storing one of 4 levels shown in FIGS. 2C-2D); 
obtain readout information from the flash memory module (FIG. 4: capture the distribution of states in step 440, see 34:42-46); 
analyze the readout information to determine numbers of the states of the plurality of memory cells (FIG. 4: step 470, see 34:63-35:3); 
determining if the plurality of memory cells are balance or unbalance by calculating differences between the numbers of the states of the plurality of memory cells and ideal values, to generate a determination result (FIG. 4: the balance/unbalance is determined with the difference between zeros count and ones count in step 470, which has deviation from the expected 25-25-25-25 percent, see 34:63-35:3, 12:26-13:25 and Examiner’s note below); and 
referring to the determination result to adjust voltage levels of the plurality of 20read voltages (FIG. 4: step 480,see 35:4-12),
wherein the ideal values are original numbers of the states of the plurality of memory cells that are generated according to data that is prepared to be stored into the plurality of memory cells (data with known distribution of states 11/10/00/01 and distribution balance of 25-25-25-25 is generated by scrambling methods, see 33:53-34:10), and the data with the ideal values are written into the flash memory module (FIG. 4: writing of original scrambled data in steps 410-430; the write data having ideal statistical distribution at initial time as shown in FIG. 2C, see 31:34-50 and 33:35-52); and after the data with the ideal values is stored in the flash memory module, the data with the ideal values is read from the flash memory module in response to the read command to generate the readout information (FIG. 4: the step 440 is the subsequent read operation for the original scrambled data; the read data having actual statistical distribution at a later time as shown in FIG. 2D, see 31:34-50).
Examiner’s note: Cohen teaches, in some embodiments, a known distribution of states 11/10/00/01 is first written in reference page of 4LC cells with statistical distribution balance of 25-25-25-25 corresponding to read threshold voltages VREAD1, VREAD2 and VREAD3 along with normal page(s) (see Abstract, 12:26-44 and 16:33-36).  The distribution balance of 25-25-25-25 is generated by various scrambling techniques (see 31:51-53).  The raw data (pre error correction) of reference page is periodically read in background operation (see 16:37-41 and 38:15-17), and observed for a deviation from the expected 25-25-25-25 percent to track and determine optimal read threshold voltage (see FIG. 2D, see 11:44-53, 16:33-17:19, 31:51-66). 
Cohen does not teach the strike though limitation because the method in Cohen is executed in a background operation, which means there is no read command sent to the flash memory module since the flash memory module is in idle (see 16:37-41).
Oh teaches wherein the method is executed in a foreground operation of a flash memory controller in response to a request from a user (see 4:35-46), which means there is a read command sent to the flash memory device.
Since Cohen and Oh are both from the same field of endeavor, the purpose disclosed by Oh would have been recognized in the pertinent art of Cohen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that it’s matter of choice for executing the method of determining optimal read threshold voltages in background as suggested in Cohen or foreground as suggested in Oh.
Regarding dependent claim 13, Cohen teaches implicitly/explicitly before the step of sending the read command to the flash memory module: receive a write command and data from a host device; perform a data-shaping operation on the data to generate randomized data (see 31:51-53); encode the randomized data to generate encoded data (see 32:42-45); calculate the original numbers of the states based on the encoded data; and writing the encoded data and the original numbers of the state into the plurality of memory cells (see 16:37-41).
Regarding dependent claim 14, Cohen teaches wherein if any one of the differences corresponding to the states is greater than a threshold value, the microprocessor determines that the plurality of memory cells are unbalance to generate the determination result; and if none of the differences corresponding to the states is greater than the threshold value, the microprocessor determines that the plurality of memory cells are balance to generate the determination result (see Examiner’s note above, the threshold value for each of the states is 25%).
Regarding dependent claim 15, Cohen teaches wherein if the determination result indicates that the plurality of memory cells are balance, the microprocessor does not adjust the voltage levels of the plurality of read voltages; and if the determination result indicates that the plurality of memory cells are unbalance, the microprocessor adjusts the voltage levels of the plurality of read voltages according to the differences between the numbers of the states of the plurality of memory cells and the ideal values (see Examiner’s note above).
	Regarding independent claim 16, Cohen teaches a memory device, comprising: 
a flash memory module (FIG. 1A: NVM99); and 
a flash memory controller (FIG. 5: 1A: SSD controller 100), configured to access the flash memory controller; 
wherein the flash memory controller is configured to: 
FIG. 4: sending an inherent read command to read a reference page, in a NVM with read thresholds VREAD1, VREAD2 and VREAD3, see Examiner’s note below), wherein each memory cell is configured to store a plurality of bits, each memory cell supports a plurality of states, each memory cell has only one of the plurality of states, the states are used to indicate different combinations of the plurality of bits (e.g. two-bit memory cell for storing one of 4 levels shown in FIGS. 2C-2D); 
obtain readout information from the flash memory module (FIG. 4: capture the distribution of states in step 440, see 34:42-46); 
analyze the readout information to determine numbers of the states of the plurality of memory cells (FIG. 4: step 470, see 34:63-35:3); 
determining if the plurality of memory cells are balance or unbalance by calculating differences between the numbers of the states of the plurality of memory cells and ideal values, to generate a determination result (FIG. 4: the balance/unbalance is determined with the difference between zeros count and ones count in step 470, which has deviation from the expected 25-25-25-25 percent, see 34:63-35:3, 12:26-13:25 and Examiner’s note below); and 
referring to the determination result to adjust voltage levels of the plurality of 20read voltages (FIG. 4: step 480,see 35:4-12),
wherein the ideal values are original numbers of the states of the plurality of memory cells that are generated according to data that is prepared to be stored into the plurality of memory cells (data with known distribution of states 11/10/00/01 and distribution balance of 25-25-25-25 is generated by scrambling methods, see 33:53-34:10), and the data with the ideal values are written into the flash memory module (FIG. 4: writing of original scrambled data in steps 410-430; the write data having ideal statistical distribution at initial time as shown in FIG. 2C, see 31:34-50 and 33:35-52); and after the data with the ideal values is stored in the flash memory module, the data with the ideal values is read from the flash memory module in response to the read command to generate the readout information (FIG. 4: the step 440 is the subsequent read operation for the original scrambled data; the read data having actual statistical distribution at a later time as shown in FIG. 2D, see 31:34-50).
Examiner’s note: Cohen teaches, in some embodiments, a known distribution of states 11/10/00/01 is first written in reference page of 4LC cells with statistical distribution balance of 25-25-25-25 corresponding to read threshold voltages VREAD1, VREAD2 and VREAD3 along with normal page(s) (see Abstract, 12:26-44 and 16:33-36).  The distribution balance of 25-25-25-25 is generated by various scrambling techniques (see 31:51-53).  The raw data (pre error correction) of reference page is periodically read in background operation (see 16:37-41 and 38:15-17), and observed for a deviation from the expected 25-25-25-25 percent to track and determine optimal read threshold voltage (see FIG. 2D, see 11:44-53, 16:33-17:19, 31:51-66). 
Cohen does not teach the strike though limitation because the method in Cohen is executed in a background operation, which means there is no read command sent to the flash memory module since the flash memory module is in idle (see 16:37-41).
Oh teaches wherein the method is executed in a foreground operation of a flash memory controller in response to a request from a user (see 4:35-46), which means there is a read command sent to the flash memory device.
Since Cohen and Oh are both from the same field of endeavor, the purpose disclosed by Oh would have been recognized in the pertinent art of Cohen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that it’s matter of choice for executing the method of determining optimal read threshold voltages in background as suggested in Cohen or foreground as suggested in Oh.

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Cohen teaches the ideal statistical distribution of the four states instead of actual statistical distribution of the state, and Cohen fails to teach how to store and obtain the statistical distribution of the states.  Examiner respectfully disagrees with this statement.
Cohen clearly teaches how to store the ideal statistical distribution in steps 410-430 of FIG. 4, and obtain the actual statistical distribution in steps 440-450.  The ideal statistical distribution of four states is shown in FIG. 2C and actual statistical distribution in FIG. 2D.
Claims 1, 5-9, 13-16 maintain rejected for the reason set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 28, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824